Appeal by employer from a decision of the Unemployment Insurance Appeal Board affirming *938determinations that appellant became an employer subject to the Unemployment Insurance Law (Labor Law, art. 18) on May 14, 1946. The only question presented is whether appellant employed four persons commencing on that date. Coneededly, appellant employed three. Appellant is a corporation and the wife of the president had previously been on the payroll. During the period in question she was not on the payroll but a vice-president of the corporation and performed substantial services for it. There is some evidence that she had an expectation of being paid for her services in the future. Ho estimate of her salary was included in the employer’s taxable payroll, but the referee and the board have found as a fact that she was an employee, thus constituting the fourth employee. There is evidence to sustain the determination of fact. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Poster, P. J., Brewster, Coon, Halpern and Imrie, JJ.